


Exhibit 10.01


    
INFOBLOX INC.
2012 EMPLOYEE STOCK PURCHASE PLAN


1. PURPOSE. Infoblox Inc. adopted the Plan effective as of the date of the IPO.
The purpose of this Plan is to provide eligible employees of the Company and the
Participating Corporations with a means of acquiring an equity interest in the
Company through payroll deductions, to enhance such employees' sense of
participation in the affairs of the Company and the Participating Corporations,
and to provide an incentive for continued employment. Capitalized terms not
defined elsewhere in the text are defined in Section 30.


2. ESTABLISHMENT OF PLAN. The Company proposes to grant rights to purchase
shares of Common Stock to eligible employees of the Company and its
Participating Corporations pursuant to this Employee Stock Purchase Plan. This
Plan includes two components: a Code Section 423 Component (the “423 Component”)
and a non-Code Section 423 Component (the “Non-423 Component”). The Company
intends the 423 Component of the Plan to qualify as an “employee stock purchase
plan” under Section 423 of the Code (including any amendments to or replacements
of such Section), and the 423 Component shall be so construed. Any term not
expressly defined in this Plan but defined for purposes of Section 423 of the
Code shall have the same definition herein. In addition, this Plan authorizes
the grant of options under the Non-423 Component, which does not qualify as an
“employee stock purchase plan” under Section 423 of the Code; such options
granted under the Non-423 Component shall be granted pursuant to rules,
procedures or sub-plans adopted by the Board to achieve tax, securities laws or
other objectives for the Company and/or eligible employees. Except as otherwise
provided herein, the Non-423 Component will operate and be administered in the
same manner as the 423 Component. Offerings intended to be made under the
Non-423 Component will be designated as such by the Board at or prior to the
time of such offering. Subject to Section 15, a total of one million five
hundred thousand (1,500,000) shares of Common Stock is reserved for issuance
under this Plan. In addition, on each January 1 for the first eight calendar
years after the first Offering Date, the aggregate number of shares of Common
Stock reserved for issuance under the Plan shall be increased automatically by
the number of shares equal to one (1%) of the total number of outstanding shares
of the Common Stock on the immediately preceding December 31 (rounded down to
the nearest whole share), but not to exceed one million (1,000,000) shares;
provided, that the Board or the Committee may in its sole discretion reduce the
amount of the increase in any particular year. The number of shares reserved for
issuance under this Plan and the maximum number of shares that may be issued
under this Plan shall be subject to adjustments effected in accordance with
Section 15.


3. ADMINISTRATION. The Plan will be administered by the Committee. Subject to
the provisions of this Plan and the limitations of Section 423 of the Code or
any successor provision in the Code, all questions of interpretation or
application of this Plan shall be determined by the Committee and its decisions
shall be final and binding upon all Participants. The Committee will have full
and exclusive discretionary authority to construe, interpret and apply the terms
of the Plan, to determine eligibility and decide upon any and all claims filed
under the Plan. Every finding, decision and determination made by the Committee
will, to the full extent permitted by law, be final and binding upon all
parties. Notwithstanding any provision to the contrary in this Plan, the
Committee may adopt rules, procedures and/or sub-plans relating to the operation
and administration of the Plan to accommodate requirements of local law and
procedures outside of the United States; to the extent inconsistent with the
requirements of Section 423 of the Code, such rules, procedures and/or sub-plans
shall be considered part of the Non-423 Component of the Plan. The Committee
will have the authority to determine the Fair Market Value of the Common Stock
(which determination shall be final, binding and conclusive for all purposes) in
accordance with Section 8 below and to interpret Section 8 of the Plan in
connection with circumstances that impact the Fair Market Value. Members of the
Committee shall receive no compensation for their services in connection with
the administration of this Plan, other than standard fees as established from
time to time by the Board for services rendered by Board members serving on
Board committees. All expenses incurred in connection with the administration of
this Plan shall be paid by the Company. Unless otherwise specified by the
Committee, each offering under the Plan to the eligible employees of the Company
or a Participating Corporation shall be deemed a separate offering (the terms of
which need not be identical to those of any other separate offering), even if
the dates of the applicable Offering Periods of each such offering are
identical.

1

--------------------------------------------------------------------------------




4. ELIGIBILITY.
(a) Any employee of the Company or the Participating Corporations is eligible to
participate in an Offering Period under this Plan, except that one or more of
the following categories of employees may be excluded from coverage under the
Plan by the Committee (other than where prohibited by applicable law):
(i) employees who are customarily employed for twenty (20) hours or less per
week;
(ii) employees who are customarily employed for five (5) months or less in a
calendar year; and
(iii) employees who do not meet any other eligibility requirements that the
Committee may choose to impose (within the limits permitted by the Code).
The foregoing notwithstanding, an individual shall not be eligible if his or her
participation in the Plan is prohibited by the law of any country that has
jurisdiction over him, or if complying with the laws of any such country would
cause the Plan to violate Section 423 of the Code, or if he or she is subject to
a collective bargaining agreement that does not provide for participation in the
Plan. Furthermore, in the case of the Non-423 Component, an individual may be
excluded from participation in the Plan or an offering under the Plan if the
Committee has determined that participation of such individual is not advisable
or practicable.
(b) No employee who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, owns stock
or holds options to purchase stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Company or
its Parent or Subsidiary or who, as a result of being granted an option under
this Plan with respect to such Offering Period, would own stock or hold options
to purchase stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or its Parent or
Subsidiary shall be granted an option to purchase Common Stock under the Plan.


5. OFFERING DATES.
(a) Each Offering Period of this Plan may be of up to twenty-seven (27) months
duration and shall commence and end at the times designated by the Committee.
Each Offering Period may consist of one or more Purchase Periods during which
payroll deductions of Participants are accumulated under this Plan.
(b) The initial Offering Period shall commence on the date on which the
Registration Statement covering the IPO is declared effective by the U.S.
Securities and Exchange Commission (the “Effective Date”), and shall end with
the Purchase Date that occurs on a date selected by the Committee which is
approximately 24 months after the Effective Date (but in any event not more than
27 months after the Effective Date). The initial Offering Period shall consist
of four Purchase Periods. Thereafter, a new Offering Period shall commence every
six (6) months thereafter, except as otherwise provided by an applicable
sub-plan, or on such other date determined by the Committee. The Committee may
at any time establish a different duration for an Offering Period or Purchase
Period to be effective after the next scheduled Purchase Date.
 
6. PARTICIPATION IN THIS PLAN.
(a) Any employee who is an eligible employee determined in accordance with
Section 4 immediately prior to the initial Offering Period will be automatically
enrolled in the initial Offering Period under this Plan. With respect to
subsequent Offering Periods, any eligible employee determined in accordance with
Section 4 will be eligible to participate in this Plan, subject to the
requirement of Section 6(b) hereof and the other terms and provisions of this
Plan.
(b) Notwithstanding the foregoing, an eligible employee may elect to decrease
the number of shares of Common Stock that such employee would otherwise be
permitted to purchase for the initial Offering Period under the Plan and/or
purchase shares of Common Stock for the initial Offering Period through payroll
deductions by delivering a subscription agreement to the Company within thirty
(30) days after the filing of an effective registration statement pursuant to
Form S-8. With respect to Offering Periods after the initial Offering Period, a
Participant may elect to participate in this Plan by submitting a subscription
agreement prior to the commencement of the Offering Period (or such earlier date
as the Committee may determine) to which such agreement relates.
(c) Once an employee becomes a Participant in an Offering Period, then such
Participant will automatically participate in each subsequent Offering Period
commencing immediately following the last day of the prior Offering Period
unless the Participant withdraws or is deemed to withdraw from this Plan or
terminates further participation in an Offering Period as set forth in
Section 11 below. Such Participant is not required to file any additional
subscription agreement in order to continue participation in this Plan.

2

--------------------------------------------------------------------------------




7. GRANT OF OPTION ON ENROLLMENT. Becoming a Participant with respect to an
Offering Period will constitute the grant (as of the Offering Date) by the
Company to such Participant of an option to purchase on the Purchase Date up to
that number of shares of Common Stock of the Company determined by a fraction,
the numerator of which is the amount accumulated in such Participant's payroll
deduction account during such Purchase Period and the denominator of which
is the lower of (i) eighty-five percent (85%) of the Fair Market Value of a
share of Common Stock on the Offering Date (but in no event less than the par
value of a share of the Common Stock), or (ii) eighty-five percent (85%) of the
Fair Market Value of a share of the Common Stock on the Purchase Date (but in no
event less than the par value of a share of the Common Stock) provided, however,
that for the Purchase Period within the initial Offering Period the numerator
shall be fifteen percent (15%) of the Participant's compensation for such
Purchase Period, or such lower percentage as determined by the Committee prior
to the Effective Date, and provided, further, that the number of shares of
Common Stock subject to any option granted pursuant to this Plan shall not
exceed the lesser of (x) the maximum number of shares set by the Committee
pursuant to Section 10(b) below with respect to the applicable Purchase Date, or
(y) the maximum number of shares which may be purchased pursuant to
Section 10(a) below with respect to the applicable Purchase Date.
 
8. PURCHASE PRICE. The Purchase Price per share at which a share of Common Stock
will be sold in any Offering Period shall be eighty-five percent (85%) of the
lesser of:
(a) The Fair Market Value on the Offering Date; or
(b) The Fair Market Value on the Purchase Date.


 
9. PAYMENT OF PURCHASE PRICE; PAYROLL DEDUCTION CHANGES; SHARE ISSUANCES.
(a) The Purchase Price shall be accumulated by regular payroll deductions made
during each Offering Period, unless the Committee determines with respect to
categories of Participants outside the United States and/or on a Leave of
Absence (as defined in Section 12) that contributions may be made in another
form due to local legal requirements. The deductions are made as a percentage of
the Participant's compensation in one percent (1%) increments not less than one
percent (1%), nor greater than fifteen percent (15%) or such lower limit set by
the Committee. Compensation shall mean all compensation, including, but not
limited to base salary, wages, commissions, overtime, shift premiums and regular
bonuses, plus draws against commissions (or in foreign jurisdictions, equivalent
cash compensation, including 13th/14th month payments or similar additional
annual wage concepts under local law), but excluding amounts related to Company
equity compensation; provided, however, that for purposes of determining a
Participant's compensation, any election by such Participant to reduce his or
her regular cash remuneration under Sections 125 or 401(k) of the Code (or in
foreign jurisdictions, equivalent salary deductions) shall be treated as if the
Participant did not make such election. Payroll deductions shall commence on the
first payday following the last Purchase Date (with respect to the initial
Offering Period, first payday following the effective date of filing with the
U.S. Securities and Exchange Commission a securities registration statement for
the Plan) and shall continue to the end of the Offering Period unless sooner
altered or terminated as provided in this Plan. Notwithstanding the foregoing,
the terms of any offering under the Non-423 Component may permit matching shares
without the payment of any purchase price.
(b) Subject to Section 26 below and to the rules of the Committee, a Participant
may make changes in the rate of payroll deductions during an Offering Period or
any Purchase Period by filing with the Company a new authorization for payroll
deductions.
(c) Subject to Section 26 below and to the rules of the Committee, a Participant
may reduce his or her payroll deduction percentage to zero during an Offering
Period by filing with the Company a request for cessation of payroll deductions,
and after such reduction becomes effective no further payroll deductions will be
made for the duration of the Offering Period. Payroll deductions credited to the
Participant's account prior to the effective date of the request shall be used
to purchase shares of Common Stock in accordance with Section (e) below. A
reduction of the payroll deduction percentage to zero shall be treated as such
Participant's withdrawal from such Offering Period, and the Plan, effective as
of the day after the next Purchase Date following the filing date of such
request with the Company.
(d) All payroll deductions made for a Participant are credited to his or her
account under this Plan. Such payroll deductions are deposited with the general
funds of the Company and may be used by the Company for any corporate purpose,
except to the extent required to be segregated due to local legal restrictions
outside the United States. No interest accrues on the payroll deductions (except
to the extent required due to local legal requirements outside the United
States).

3

--------------------------------------------------------------------------------




(e) On each Purchase Date, so long as this Plan remains in effect and provided
that the Participant has not submitted a signed and completed withdrawal form
before that date which notifies the Company that the Participant wishes to
withdraw from that Offering Period under this Plan and have all payroll
deductions accumulated in the account maintained on behalf of the Participant as
of that date returned to the Participant, the Company shall apply the funds then
in the Participant's account to the purchase of whole shares of Common Stock
reserved under the option granted to such Participant with respect to the
Offering Period to the extent that such option is exercisable on the Purchase
Date. The Purchase Price per share shall be as specified in Section 8 of this
Plan. The Committee may determine with respect to all Participants that any
fractional share, as calculated under this Subsection (c) shall be (i) rounded
down to the next lower whole share or (ii) credited as a fractional share. Any
amount remaining in a Participant's account on a Purchase Date which is less
than the amount necessary to purchase a full share of Common Stock shall be
returned to the Participant, without interest (except to the extent required due
to local legal requirements outside the United States). In the event that this
Plan has been oversubscribed, all funds not used to purchase shares on the
Purchase Date shall be returned to the Participant, without interest (except to
the extent required due to local legal requirements outside the United States).
No Common Stock shall be purchased on a Purchase Date on behalf of any employee
whose participation in this Plan has terminated prior to such Purchase Date.
(f) As promptly as practicable after the Purchase Date, the Company shall issue
shares for the Participant's benefit representing the shares purchased upon
exercise of his or her option.
(g) During a Participant's lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The Participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.
(h) To the extent required by applicable federal, state, local or foreign law, a
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan. The Company shall not be required to issue any shares of Common Stock
under the Plan until such obligations are satisfied.


10. LIMITATIONS ON SHARES TO BE PURCHASED.
(a) Any other provision of the Plan notwithstanding, no Participant shall
purchase Common Stock with a Fair Market Value in excess of the following limit:
(i) In the case of Common Stock purchased during an Offering Period that
commenced in the current calendar year, the limit shall be equal to (A) $25,000
minus (B) the Fair Market Value of the Common Stock that the Participant
previously purchased in the current calendar year (under this Plan and all other
employee stock purchase plans of the Company or any parent or Subsidiary of the
Company).
(ii) In the case of Common Stock purchased during an Offering Period that
commenced in the immediately preceding calendar year, the limit shall be equal
to (A) $50,000 minus (B) the Fair Market Value of the Common Stock that the
Participant previously purchased (under this Plan and all other employee stock
purchase plans of the Company or any parent or Subsidiary of the Company) in the
current calendar year and in the immediately preceding calendar year.
(iii) In the case of Common Stock purchased during an Offering Period that
commenced in the second preceding calendar year, the limit shall be equal to
(A) $75,000 minus (B) the Fair Market Value of the Common Stock that the
Participant previously purchased (under this Plan and all other employee stock
purchase plans of the Company or any parent or Subsidiary of the Company) in the
current calendar year and in the two preceding calendar years.
For purposes of this Subsection (a), the Fair Market Value of Common Stock shall
be determined in each case as of the beginning of the Offering Period in which
such Common Stock is purchased. Employee stock purchase plans not described in
section 423 of the Code shall be disregarded. If a Participant is precluded by
this Subsection (a) from purchasing additional Common Stock under the Plan, then
his or her employee contributions shall automatically be discontinued and shall
automatically resume at the beginning of the earliest Purchase Period that will
end in the next calendar year (if he or she then is an eligible employee),
provided that when the Company automatically resumes such payroll deductions,
the Company must apply the rate in effect immediately prior to such suspension.
(b) In no event shall a Participant be permitted to purchase more than 5,000
Shares on any one Purchase Date or such lesser number as the Committee shall
determine. If a lower limit is set under this Subsection (b), then all
Participants will be notified of such limit prior to the commencement of the
next Offering Period for which it is to be effective.
(c) If the number of shares to be purchased on a Purchase Date by all
Participants exceeds the number of shares then available for issuance under this
Plan, then the Company will make a pro rata allocation of the remaining shares
in as uniform a manner as shall be reasonably practicable and as the Committee
shall determine to be equitable. In such event, the Company will give notice of
such reduction of the number of shares to be purchased under a Participant's
option to each Participant affected.

4

--------------------------------------------------------------------------------




(d) Any payroll deductions accumulated in a Participant's account which are not
used to purchase stock due to the limitations in this Section 10, and not
covered by Section 9(d), shall be returned to the Participant as soon as
practicable after the end of the applicable Purchase Period, without interest
(except to the extent required due to local legal requirements outside the
United States).


11. WITHDRAWAL.
(a) Each Participant may withdraw from an Offering Period under this Plan
pursuant to a method specified for such purpose by the Company. Such withdrawal
may be elected at any time prior to the end of an Offering Period, or such other
time period as specified by the Committee.
(b) Upon withdrawal from this Plan, the accumulated payroll deductions shall be
returned to the withdrawn Participant, without interest (except to the extent
required due to local legal requirements outside the United States), and his or
her interest in this Plan shall terminate. In the event a Participant
voluntarily elects to withdraw from this Plan, he or she may not resume his or
her participation in this Plan during the same Offering Period, but he or she
may participate in any Offering Period under this Plan which commences on a date
subsequent to such withdrawal by filing a new authorization for payroll
deductions in the same manner as set forth in Section 6 above for initial
participation in this Plan.
(c) If the Fair Market Value on the first day of the current Offering Period in
which a Participant is enrolled is higher than the Fair Market Value on the
first day of any subsequent Offering Period, the Company will automatically
enroll such Participant in the subsequent Offering Period.


12. TERMINATION OF EMPLOYMENT. Termination of a Participant's employment for any
reason, including retirement, death, disability, or the failure of a Participant
to remain an eligible employee of the Company or of a Participating Corporation,
immediately terminates his or her participation in this Plan. In such event,
accumulated payroll deductions credited to the Participant's account will be
returned to him or her or, in the case of his or her death, to his or her legal
representative, without interest (except to the extent required due to local
legal requirements outside the United States). For purposes of this Section 12,
an employee will not be deemed to have terminated employment or failed to remain
in the continuous employ of the Company or of a Participating Corporation in the
case of sick leave, military leave, or any other leave of absence approved by
the Company (“Leave of Absence”); provided that such leave is for a period of
not more than ninety (90) days or reemployment upon the expiration of such leave
is guaranteed by contract or statute. The Company will have sole discretion to
determine whether a Participant has terminated employment and the effective date
on which the Participant terminated employment, regardless of any notice period
or garden leave required under local law.


13. TRANSFER OF EMPLOYMENT. If a Participant transfers employment from the
Company or any Participating Corporation in the 423 Component of the Plan to a
Participating Corporation in the Non-423 Component, the Participant shall
immediately cease to participate in the 423 Component; however, any payroll
deductions collected from the Participant for the Purchase Period in which such
transfer occurs shall be transferred to the Non-423 Component, and such
Participant shall immediately join the then current offering under the Non-423
Component upon the same terms and conditions in effect for his or her
participation in the Plan, except for such modifications as may be required by
applicable law or otherwise applicable to Participants at the Participating
Corporation to which the Participant has transferred. A Participant who
transfers employment from a Participating Corporation in the Non-423 Component
to the Company or any Participating Corporation in the 423 Component shall
remain a Participant in the Non-423 Component until the earlier of (a) the end
of the current Offering Period under the Non-423 Component, or (b) the Offering
Date of the first Offering Period in which he or she participates following such
transfer. Notwithstanding the foregoing, the Committee may establish different
rules to govern transfers of employment between companies participating in the
423 Component and the Non-423 Component, consistent with the applicable
requirements of Section 423 of the Code. 


14. RETURN OF PAYROLL DEDUCTIONS. In the event a Participant's interest in this
Plan is terminated by withdrawal, termination of employment or otherwise, or in
the event this Plan is terminated by the Board, the Company shall deliver to the
Participant all accumulated payroll deductions credited to such Participant's
account. No interest shall accrue on the payroll deductions of a Participant in
this Plan (except to the extent required due to local legal requirements outside
the United States).


    

5

--------------------------------------------------------------------------------




15. CAPITAL CHANGES. If the number of outstanding Shares is changed by a stock
dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then the Committee shall adjust the number and
class of Common Stock that may be delivered under the Plan, the Purchase Price
per share and the number of shares of Common Stock covered by each option under
the Plan which has not yet been exercised, and the numerical limits of
Sections 1 and 10 shall be proportionately adjusted, subject to any required
action by the Board or the stockholders of the Company and in compliance with
applicable securities laws; provided that fractions of a Share will not be
issued.


16. NONASSIGNABILITY. Neither payroll deductions credited to a Participant's
account nor any rights with regard to the exercise of an option or to receive
shares under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 23 below) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be void and without
effect.


17. USE OF PARTICIPANT FUNDS AND REPORTS. All payroll deductions made for a
Participant are credited to his or her account under this Plan and are deposited
with the general funds of the Company and may be used by the Company for any
corporate purpose, except to the extent required to be segregated due to local
legal requirements outside the United States. Until Shares are issued,
Participants will only have the rights of an unsecured creditor. Each
Participant shall receive promptly after the end of each Purchase Period a
report of his or her account setting forth the total payroll deductions
accumulated, the number of shares purchased, the per share price thereof and the
remaining cash balance, if any, carried forward to the next Purchase Period or
Offering Period, as the case may be.
 
18. NOTICE OF DISPOSITION. Each U.S. taxpayer Participant in the 423 Component
of the Plan shall notify the Company in writing if the Participant disposes of
any of the shares purchased in any Offering Period pursuant to this Plan if such
disposition occurs within two (2) years from the Offering Date or within one
(1) year from the Purchase Date on which such shares were purchased (the
“Notice Period”). The Company may, at any time during the Notice Period, place a
legend or legends on any certificate representing shares acquired pursuant to
this Plan requesting the Company's transfer agent to notify the Company of any
transfer of the shares. The obligation of the Participant to provide such notice
shall continue notwithstanding the placement of any such legend on the
certificates.


19. NO RIGHTS TO CONTINUED EMPLOYMENT. Neither this Plan nor the grant of any
option hereunder shall confer any right on any employee to remain in the employ
of the Company or any Participating Corporation, or restrict the right of the
Company or any Participating Corporation to terminate such employee's
employment.


20. EQUAL RIGHTS AND PRIVILEGES. All eligible employees granted an option under
this Plan that is intended to meet the Code Section 423 requirements shall have
equal rights and privileges with respect to this Plan or within any separate
offering under the Plan so that this Plan qualifies as an “employee stock
purchase plan” within the meaning of Section 423 or any successor provision of
the Code and the related regulations. Any provision of the 423 Component of this
Plan which is inconsistent with Section 423 or any successor provision of the
Code shall, without further act or amendment by the Company, the Committee or
the Board, be reformed to comply with the requirements of Section 423. With
respect to the 423 Component of the Plan, this Section 20 shall take precedence
over all other provisions in this Plan.


21. NOTICES. All notices or other communications by a Participant to the Company
under or in connection with this Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.


    

6

--------------------------------------------------------------------------------




22. TERM; STOCKHOLDER APPROVAL. This Plan will become effective on the Effective
Date. This Plan shall be approved by the stockholders of the Company, in any
manner permitted by applicable corporate law, within twelve (12) months before
or after the date this Plan is adopted by the Board. No purchase of shares that
are subject to such stockholder approval before becoming available under this
Plan shall occur prior to stockholder approval of such shares and the Board or
Committee may delay any Purchase Date and postpone the commencement of any
Offering Period subsequent to such Purchase Date as deemed necessary or
desirable to obtain such approval (provided that if a Purchase Date would occur
more than twenty-four (24) months after commencement of the Offering Period to
which it relates, then such Purchase Date shall not occur and instead such
Offering Period shall terminate without the purchase of such shares and
Participants in such Offering Period shall be refunded their contributions
without interest, except as otherwise required under local laws). This Plan
shall continue until the earlier to occur of (a) termination of this Plan by the
Board (which termination may be effected by the Board at any time pursuant to
Section 26 below), (b) issuance of all of the shares of Common Stock reserved
for issuance under this Plan, or (c) the tenth anniversary of the first Purchase
Date under the Plan.


23. DESIGNATION OF BENEFICIARY.
(a) Unless otherwise determined by the Company, a Participant may file a written
designation of a beneficiary who is to receive any cash from the Participant's
account under this Plan in the event of such Participant's death prior to a
Purchase Date. Such form shall be valid only if it was filed with the Company at
the prescribed location before the Participant's death.
(b) Such designation of beneficiary may be changed by the Participant at any
time by written notice filed with the Company at the prescribed location before
the Participant's death. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such Participant's death, the Company shall deliver such cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
subject to applicable local inheritance laws, the Company, in its discretion,
may deliver such shares or cash to the spouse or, if no spouse is known to the
Company, then to any one or more dependents or relatives of the Participant, or
if no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.


24. CONDITIONS UPON ISSUANCE OF SHARES; LIMITATION ON SALE OF SHARES. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act, the Securities Exchange Act of 1934, as amended,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange or automated quotation system upon which the shares may then be
listed, exchange control restrictions and/or securities law restrictions outside
the United States, and shall be further subject to the approval of counsel for
the Company with respect to such compliance. The inability or impracticability
of the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by counsel for the Company to be necessary to the
lawful issuance and sale of any shares under the Plan, or the approval of any
securities exchange or market system upon which the Common Stock may then be
listed, if any, deemed by counsel for the Company to be necessary to the
issuance and sale of any shares under the Plan in compliance with the
requirements of such securities exchange or market system, shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority or approval shall not have been obtained.
Shares may be held in trust or subject to further restrictions as permitted by
any rules, procedures or sub-plans established under the Plan.
 
25. APPLICABLE LAW. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.


    

7

--------------------------------------------------------------------------------




26. AMENDMENT OR TERMINATION. The Committee, in its sole discretion, may amend,
suspend, or terminate the Plan, or any part thereof, at any time and for any
reason. If the Plan is terminated, the Committee, in its discretion, may elect
to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Common Stock on the next Purchase Date
(which may be sooner than originally scheduled, if determined by the Committee
in its discretion), or may elect to permit Offering Periods to expire in
accordance with their terms (and subject to any adjustment pursuant to
Section 15). If an Offering Period is terminated prior to its
previously-scheduled expiration, all amounts then credited to Participants'
accounts for such Offering Period, which have not been used to purchase shares
of Common Stock, shall be returned to those Participants (without interest
thereon, except as otherwise required under local laws) as soon as
administratively practicable. Further, the Committee will be entitled to
establish rules to change the Purchase Periods and Offering Periods, limit the
frequency and/or number of changes in the amount withheld during a Purchase
Period or an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the administration of the Plan, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with amounts withheld from the Participant's base salary or
regular hourly wages, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan. Such actions will not require stockholder approval or the consent of
any Participants. However, no amendment shall be made without approval of the
stockholders of the Company (obtained in accordance with Section 22 above)
within twelve (12) months of the adoption of such amendment (or earlier if
required by Section 22) if such amendment would: (a) increase the number of
shares that may be issued under this Plan; or (b) change the designation of the
employees (or class of employees) eligible for participation in this Plan. In
addition, in the event the Committee determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Committee may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequences including, but not limited to: (i) amending the definition of
compensation, including with respect to an Offering Period underway at the time;
(ii) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price; (iii) shortening
any Offering Period by setting a Purchase Date, including an Offering Period
underway at the time of the Committee's action; (iv) reducing the maximum
percentage of compensation a participant may elect to set aside as payroll
deductions; and (v) reducing the maximum number of Shares a Participant may
purchase during any Offering Period. Such modifications or amendments will not
require approval of the stockholders of the Company or the consent of any
Participants.


27. CORPORATE TRANSACTIONS. In the event of a Corporate Transaction, each
outstanding right to purchase Common Stock will be assumed or an equivalent
option substituted by the successor corporation or a parent or a subsidiary of
the successor corporation. In the event that the successor corporation refuses
to assume or substitute for the purchase right, the Offering Period with respect
to which such purchase right relates will be shortened by setting a new Purchase
Date and will end on the new Purchase Date. The new Purchase Date shall occur on
or prior to the consummation of the Corporate Transaction, and the Plan shall
terminate on the consummation of the Corporate Transaction.


28. CODE SECTION 409A. The Plan is exempt from the application of Code
Section 409A and any ambiguities herein will be interpreted to so be exempt from
Code Section 409A. In particular, the Non-423 Component of the Plan is intended
to be exempt from the application of Section 409A of the Code under the
short-term deferral exception and any ambiguities shall be construed and
interpreted in accordance with such intent. In furtherance of the foregoing and
notwithstanding any provision in the Plan to the contrary, if the Committee
determines that an option granted under the Plan may be subject to Code
Section 409A or that any provision in the Plan would cause an option under the
Plan to be subject to Code Section 409A, the Committee may amend the terms of
the Plan and/or of an outstanding option granted under the Plan, or take such
other action the Committee determines is necessary or appropriate, in each case,
without the Participant's consent, to exempt any outstanding option or future
option that may be granted under the Plan from or to allow any such options to
comply with Code Section 409A, but only to the extent any such amendments or
action by the Committee would not violate Code Section 409A. Notwithstanding the
foregoing, the Company shall have no liability to a Participant or any other
party if the option to purchase Common Stock under the Plan that is intended to
be exempt from or compliant with Code Section 409A is not so exempt or compliant
or for any action taken by the Committee with respect thereto.


29. TAX-QUALIFICATION. Although the Company may endeavor to (a) qualify an
option for favorable tax treatment under the laws of the United States or
jurisdictions outside of the United States or (b) avoid adverse tax treatment
(e.g., under Section 409A of the Code), the Company makes no representation to
that effect and expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment, notwithstanding anything to the contrary in this
Plan, including Section 28. The Company shall be unconstrained in its corporate
activities without regard to the potential negative tax impact on Participants
under the Plan.

8

--------------------------------------------------------------------------------




30. DEFINITIONS.
(a) “Affiliate” means any entity other than a Parent or Subsidiary that,
directly or indirectly, is controlled by, controls or is under common control
with, the Company or in which the Company has a significant equity interest, in
either case as determined by the Board. An Affiliate may be designated as a
Participating Corporation only under the Non-423 Component of the Plan.
(b) “Board” shall mean the Board of Directors of the Company.
 
(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(d) “Committee” shall mean a committee of the Board that consists exclusively or
one or more members of the Board appointed by the Board.
(e) “Common Stock” shall mean the common stock of the Company.
(f) “Company” shall mean Infoblox Inc.
(g) “Corporate Transaction” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities; or (ii) the consummation of the
sale or disposition by the Company of all or substantially all of the Company's
assets; or (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.
(h) “Effective Date” shall mean the date on which the Registration Statement
covering the initial public offering of the shares of Common Stock is declared
effective by the U.S. Securities and Exchange Commission.
(i) “Fair Market Value” shall mean, as of any date, the value of a share of
Common Stock determined as follows:
(1) if such Common Stock is then quoted on the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market (collectively, the “Nasdaq
Market”), its closing price on the Nasdaq Market on the date of determination,
or if there are no sales for such date, then the last preceding business day on
which there were sales, as reported in The Wall Street Journal or such other
source as the Board or the Committee deems reliable; or
(2) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Board or the Committee deems reliable; or
(3) if such Common Stock is publicly traded but is neither quoted on the Nasdaq
Market nor listed or admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on the date of determination as
reported in The Wall Street Journal or such other source as the Board or the
Committee deems reliable; or
(4) with respect to the initial Offering Period, Fair Market Value on the
Offering Date shall be the price at which shares of Common Stock are offered to
the public pursuant to the Registration Statement covering the initial public
offering of shares of Common Stock; and
(5) if none of the foregoing is applicable, by the Board or the Committee in
good faith.
 
(j) “IPO” shall mean the initial public offering of Common Stock.
(k) “Notice Period” shall mean within two (2) years from the Offering Date or
within one (1) year from the Purchase Date on which such shares were purchased.
(l) “Offering Date” shall mean the first business day of each Offering Period.
However, for the initial Offering Period the Offering Date shall be the
Effective Date.
(m) “Offering Period” shall mean a period with respect to which the right to
purchase Common Stock may be granted under the Plan, as determined by the
Committee pursuant to Section 5(a).
(n) “Parent” shall have the same meaning as “parent corporation” in
Sections 424(e) and 424(f) of the Code.

9

--------------------------------------------------------------------------------




(o) “Participant” shall mean an eligible employee who meets the eligibility
requirements set forth in Section 4 and who is either automatically enrolled in
the initial Offering Period or who elects to participate in this Plan pursuant
to Section 6(b).
(p) “Participating Corporation” shall mean any Parent, Subsidiary or, for
options granted under the Non-423 Component, Affiliate, that the Board
designates from time to time as a corporation that shall participate in this
Plan.
(q) “Plan” means this Infoblox Inc. 2012 Employee Stock Purchase Plan, including
both the 423 Component and the Non-423 Component, as amended from time to time.
(r) “Purchase Date” shall mean the last business day of each Purchase Period.
(s) “Purchase Period” shall mean a period during which contributions may be made
toward the purchase of Common Stock under the Plan, as determined by the
Committee pursuant to Section 5(b).
(t) “Purchase Price” shall mean the price at which Participants may purchase
shares of Common Stock under the Plan, as determined pursuant to Section 8.
(u) “Subsidiary” shall have the same meaning as “subsidiary corporation” in
Sections 424(e) and 424(f) of the Code.



10